No.    90-539

             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          1991


JIM RICHARDSON,
            Claimant and Appellant,


COLUMBIA FALLS ALUMINUM CO.,
            Employer,
     and
STATE COMPENSATION MUTUAL INSURANCE FUND,
            Defendant and Respondent.




APPEAL FROM:       Workers1 Compensation Court
                   The Honorable Timothy Reardon, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                   John H. Bothe; Laurie Wallace; Bothe          &   Lauridsen;
                   Columbia Falls, Montana
            For Respondent:
                   Mark L. Stermitz; Warden, Christiansen, Johnson            &
                   Borg; Kalispell, Montana


            lLF    s*md   .wr
                                Submitted on Briefs:         February 21, 1991

         MAR 2 8 1 9
                  91                              Decided:   March 28, 1991
Filed:                          i
                                i            ,3
    CLERK OF SUPREl'ilC COUR?
       STATE OF UOld'i"AI4A

                                      Clerk
Justice Fred J. Weber delivered the opinion of the Court.

     Claimant, Jim Richardson, appeals from an order of the
Workers1 Compensation Court denying his claim for a neck or
cervical spine injury.   We affirm.
     The issue is:   Was there substantial evidence to support the
Workers1 Compensation Court's conclusion that Mr. Richardson had
failed to establish that he suffered an industrial injury to his
neck or cervical spine (hereinafter referred to as cervical injury)
on November 4, 1987?
     On June 25, 1984, Mr. Richardson was working as a pipe fitter
at the aluminum plant in Columbia Falls, Montana, when he hit his
head on a piece of angle iron as he was ascending a ladder to an
overhead walkway.    The force of the impact "jammedv his neck and
resulted in a lump on his head.       Mr. Richardson filed an accident
report with his employer, but did not seek immediate medical
treatment and did not lose any work time.
    On November 4, 1987, Mr. Richardson was changing an air valve
on a cylinder at the aluminum plant.       Mr. ~ichardsonwas pulling
on a 24 inch pipe wrench when the wrench gave way and he fell
backward, striking his right elbow on a steel cylinder.      The next
day Mr. Richardson went to Dr. Spencer, family practitioner, for
pain in his elbow. The following day he saw Dr. Spencer's partner,
Dr. Winkel. He was diagnosed as having tendonitis of the elbow and
was treated with anti-inflammatory medication, a tennis elbow
splint, and was restricted from lifting more than 20 pounds with
his right arm. He was told it would take three to four months for
                                  2
the elbow to heal. Approximately four months later Mr. Richardson
returned to Dr. Winkel complaining of severe headaches, pain across
both shoulders, into the neck and down to the left elbow, and
numbness in the first two fingers and thumbs of both hands.
     Neither party   disputes that Mr.      Richardson suffered   an
industrial accident in 1984 that resulted in a cervical injury.
The dispute arises over the nature and extent of the cervical
injury suffered by Mr. Richardson in 1984 and the effect, if any,
the 1987 industrial accident had on that injury.      In 1989, Mr.
Richardson filed a workers' compensation claim for his cervical
injury resulting from the 1984 accident.    The parties settled for
$10,000. Mr. Richardson now brings this claim for aggravation of
the cervical injury in the 1987 accident.
     The Workers' Compensation Court determined that Mr. Richardson
had failed to establish that he suffered a cervical injury in 1987.
Mr. Richardson claims that the Workers' Compensation Court relied
exclusively on the written report of Dr. Joern to support its
conclusion and that a careful evaluation of the other examining
and testifying physicians in the case would show that in fact a
preponderance of the medical evidence weighed in Mr. Richardson's
favor.
     Where findings are based on conflicting evidence, this Court's
function is confined to determining whether there is substantial
evidence to support the Workers' Compensation Court's findings and
conclusions. It is not this Court's function to determine whether
there is sufficient evidence to support contrary findings. Morris
v. Montana Forward (Mont. 1990), 799 P.2d 1063, 1065, 47 St.Rep.


     Mr. Richardson testified that when he fell back and hit his
elbow in 1987, his head snapped back, aggravating his cervical
injury.   As evidence he states that it was only after the 1987
accident that he experienced any symptoms.      In March, 1988, he
developed severe headaches, pain across both shoulders, into the
neck and down to the left elbow, and numbness in the first two
fingers and thumbs of both hands.   The Workers1 Compensation Court
found Mr. Richardsonlstestimony not credible because he had made
no mention of his head "snapping backggin the 1987 accident until
two and a half years had passed and he had settled the 1984 claim.
     The Workersg Compensation Court had before it the depositions
of   five physicians and the medical      reports of   seven other
physicians.   A review of all the medical evidence supports the
Workerst Compensation Court's conclusion.
     The reports of the first examinations following the 1987
accident cover only the elbow injury.       Mr. Richardson made no
mention of the glsnappinggg his neck when he described his
                          of
accident to Dr. Spencer and Dr. Winkel.   Dr. Winkel testified that
when the cervical symptoms began four months later, he did not give
it much thought in terms of whether the 1987 accident was related
or not. He believes he recalls Mr. Richardson subsequently telling
him about the "snappinggg his neck but he does not know exactly
                        of
when and does not have it recorded in any of his written records.
     Dr. Stephens, a physical medicine and rehabilitation physician
from Kalispell, did diagnostic tests on Mr. Richardson in March and
April, 1988, shortly after Mr. Richardson began to develop the
headaches and pains in his arms and shoulders.       Dr. Stephens1
written reports record the wjammingv'of the neck in 1984 and the
striking of the elbow in 1987. No mention is made of a "snappingM
of the neck in 1987.   Dr. Stephens testified that in his opinion
the symptoms experienced by Mr. Richardson beginning in March,
1988, were the natural progression of degeneration resulting from
the 1984 cervical injury. When Mr. Richardson's attorney asked him
if his answer would be different if Mr. Richardson was asymptomatic
prior to the 1987 accident, Dr. Stephens replied that might change
his answer but that he considered it a purely hypothetical question
which he was reluctant to answer.
     In August, 1988, Dr. Friedrick, a Helena orthopedic surgeon,
examined Mr. Richardson. He testified that there is no mention of
the 1984 accident in his records, no mention of the neck being
involved in the 1987 accident, and he had no recollection of ever
having that information.      He assumed that he was being deposed
regarding the elbow injury.
     In December, 1988, Mr. Richardson was examined by a Missoula
medical panel to determine when the cervical injury occurred. The
panel was made up of Dr. Norman, a neurologist, and two orthopedic
surgeons, Dr. Sterling and Dr. Jacobson.      The panel evaluation
report was drafted by Dr. Norman and concluded:
     Question now arose as to relationship of elbow injury
     (11-4-87) and impairment of the cervical spine. Quite
     frankly, there is no clear relationship. There is no
     clear history of cervical spine injury or aggravation of
      preexisting condition in history obtained relating to
      injury of November 4, 1987.
      Discussion now turned to previous injury in July of 1984.
      Finally it was concluded on the basis of history and
      medical data available that it could not be determined
      when injury of the cervical spine occurred.
      Dr. Norman's written records do not mention the "snappingI1 of
the neck when he described the 1987 accident.
      Dr. Peterson's written records also do not mention the
"snappingw of the neck in 1987. In testimony however he testified
that "I don't have any record that he actually struck his head or
his neck with that particular accident [in 19871. What he did was
he stressed the head and the neck area, as anyone would.           That
suggests that there may well have been some problem present, kind
of like a time bomb you're sitting on, waiting for something to
happen to aggravate it."   Therefore Dr. Peterson believed the 1987
accident precipitated Mr. Richardson's symptoms.
      Dr. Sterling's written record also does not mention the
"snapping1'of the neck in 1987.   Dr. Sterling expressed disbelief
of Mr. Richardson's testimony that he had "snappedn his neck back,
and testified that it was his opinion that the cervical condition
was not caused by snapping of the neck.   'I..   . [Tlhe whole tenor   [of
my   report and of the panel's final report] would have been
different had the initial injury report said that he banged his
elbow and snapped his neck initially rather than several months
later.'I
      Dr. Joern, a Kalispell physican, examined Mr. Richardson in
August, 1989, and evaluated his condition based on his interview
and examination of Mr. Richardson and copies of all the records of
the physicans who had examined or treated Mr. Richardson.      Dr.
Joern summarized the various medical records and gave detailed
results of his own examination.   Dr. Joern came to the conclusion
that the symptoms were a natural progression of a cervical
degenerative condition resulting from the 1984 accident, and that
the confusion arises because in the 1987 injury "there was an
overlapping of     symptomatology due to the similarity of     the
distribution of the effected nerves from the neck through the
elbow. I
       '


       In light of the foregoing medical reports and testimony, we
hold   there   is substantial evidence to support the Workers1
Compensation Court's determination that Mr. Richardson failed to
establish that he suffered an industrial injury to his neck or
cervical spine on November 4, 1987.
       Affirmed.